Exhibit 10.6.8


EXECUTION


AMENDMENT NO. 6 TO
AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT


THIS AMENDMENT NO. 6 TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated
as of August 8, 2017 (this “Amendment”), is entered into by and between Ditech
Financial LLC (the “Seller”) and Barclays Bank PLC (“Barclays”), as the
purchaser (in such capacity, “Purchaser”) and as the agent (in such capacity,
the “Agent”), and amends that certain Amended and Restated Master Repurchase
Agreement, dated as of April 23, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Repurchase Agreement”), by and among
Purchaser, Agent, Sutton Funding LLC (“Sutton”), Green Tree Servicing, LLC
(“Green Tree”), as a seller, and Ditech Mortgage Corp. (“Ditech”), as a seller.
Unless otherwise defined herein, capitalized terms used in this Amendment have
the meanings assigned to such terms in the Repurchase Agreement.
Recitals
WHEREAS, Ditech, Green Tree, Sutton, the Purchaser and the Agent were party to
the Repurchase Agreement;
WHEREAS, Sutton, Purchaser, the Agent, Green Tree, Ditech and certain other
parties entered into that certain Omnibus Amendment and Approval of Merger,
dated as of August 28, 2015, pursuant to which the parties thereto acknowledged
that (i) Ditech and DT Holdings LLC merged with and into Green Tree, (ii) the
surviving entity changed its legal name to “Ditech Financial LLC”, a Delaware
limited liability company, and (iii) Ditech Financial LLC continued as the sole
surviving entity and assumed all rights and liabilities of Ditech and Green Tree
under the Repurchase Agreement;
WHEREAS, Sutton, Purchaser, the Agent and the Seller entered into that certain
Amendment No. 4 to Amended and Restated Master Repurchase Agreement, dated as of
May 22, 2017, pursuant to which the parties thereto agreed to remove Sutton as a
party to the Repurchase Agreement;
WHEREAS, pursuant to Section 28 of the Repurchase Agreement, the parties hereto
desire to amend the Repurchase Agreement to make such modifications as further
described below.
NOW, THEREFORE, pursuant to the provisions of the Repurchase Agreement
concerning modification and amendment thereof, and in consideration of the
amendments, agreements and other provisions herein contained and of certain
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
Agreements
Section 1.Amendment. Effective as of the Amendment Effective Date, the parties
hereto hereby agree to amend Section 2 of the Repurchase Agreement by amending
clause (vi) of the defined term “Act of Insolvency” by inserting the text
“(except with respect to financial statements for the period ended December 31,
2016)” immediately after the words “financial statements”.
Section 2.    Agreement in Full Force and Effect as Amended. As specifically
amended hereby, the Repurchase Agreement remains in full force and effect. All
references to the Agreement in any Program Document shall be deemed to mean the
Repurchase Agreement as supplemented and amended hereby. This Amendment shall
not constitute a novation of the Repurchase Agreement, but is a supplement
thereto. The parties hereto agree to be bound by the terms and conditions of the
Repurchase Agreement, as supplemented


1

--------------------------------------------------------------------------------




and amended by this Amendment, to the same effect as if such terms and
conditions were set forth herein verbatim.
Section 3.    Conditions to Effectiveness of this Amendment. This Amendment
shall become effective on the day (the “Amendment Effective Date”) when the
Seller shall have (i) paid to Purchaser and Agent and Purchaser and Agent shall
have received all accrued and unpaid fees and expenses owed to Purchaser and
Agent in accordance with the Program Documents, in each case, in immediately
available funds, and without deduction, set-off or counterclaim, (ii) delivered
to Purchaser and Agent (a) a copy of this Amendment duly executed by each of the
parties hereto and (b) any other documents reasonably requested by Purchaser or
Agent, each of which shall be in form and substance acceptable to Purchaser and
Agent and (iii) Seller shall have received an executed amendment or waiver with
substantially the same effect as this Amendment from each affected warehouse
lender.
Section 4.    Additional Covenant. In the event Seller or Walter Investment
Management Corp. (“Guarantor”) agrees, in connection with any amendment or
waiver referred to in Section 3(iii) hereof, to (i) pay any structuring fee,
upfront fee or waiver fee (in each case, howsoever described or denominated),
(ii) a change in any existing upfront fee or structuring fee (in each case,
howsoever described or denominated), or (iii) any change in any existing
applicable interest margin (howsoever described or denominated) (and that, in
the case of clause (ii) or (iii), results in an upfront fee, structuring fee or
applicable interest margin under another of Seller’s or Guarantor’s warehouse
financing arrangement that is more favorable to Seller’s or Guarantor’s lender
than the upfront fee, structuring fee or applicable interest margin (in each
case, howsoever described or denominated) in the Program Documents), such waiver
fee, such upfront fee, such structuring fee or such applicable interest margin
shall be automatically incorporated into the Program Documents as if fully set
forth therein without the need of any further action on the part of any party.
Any such waiver fee or increase of such upfront fee or structuring fee shall be
deemed fully earned and shall be paid by Seller or Guarantor to Purchaser by
wire transfer of immediately available funds in accordance with Purchaser’s Wire
Instructions on the date so incorporated into the Program Documents.
Section 5.    Termination. This Amendment shall terminate and the amendment
herein shall be void if any warehouse lender, term loan lender, or other
affected party accelerates the debt of Seller or Guarantor, declares an event of
default, or exercises any remedies, or takes an action in furtherance of any of
the foregoing as a result of the restatement of Guarantor’s or Seller’s
financial statements for the fiscal quarters ended June 30, 2016 and September
30, 2016, its financial statements for the fiscal year ended December 31, 2016,
and its financial statements for the fiscal quarter ended March 31, 2017.
Section 6.    Representations. In order to induce Purchaser and Agent to execute
and deliver this Amendment, Seller hereby represents to Purchaser and Agent,
that as of the date of this Amendment and after giving effect to the amendment
provided for in Section 1 hereof, (i) each is in full compliance with all of the
terms and conditions of the Program Documents and remains bound by the terms
thereof and (ii) no Default or Event of Default has occurred and is continuing
under the Program Documents.
Section 7.    Miscellaneous.
(a)    This Amendment shall be binding upon the parties hereto and their
respective successors and assigns.
(b)    The various headings and sub-headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Repurchase Agreement or any provision hereof or thereof.


2

--------------------------------------------------------------------------------




(c)    THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS EXCEPT
SECTIONS 5-1401 AND 5-1402 OF NEW YORK GENERAL OBLIGATIONS LAW, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
(d)    This Amendment may be executed in one or more counterparts and by the
different parties hereto on separate counterparts, including without limitation
counterparts transmitted by facsimile or in .pdf format, each of which, when so
executed, shall be deemed to be an original and such counterparts, together,
shall constitute one and the same agreement.
(The remainder of this page is intentionally blank.)




3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each undersigned party has caused this Amendment to be duly
executed by one of its officers thereunto duly authorized as of the date and
year first above written.
DITECH FINANCIAL LLC, as Seller
By:    /s/ Cheryl A. Collins    
Name:    Cheryl A. Collins    
Title:     SVP & Treasurer    
BARCLAYS BANK PLC, as Agent and as Purchaser
By:    /s/ Joseph O 'Doherty    
Name:    Joseph O 'Doherty    
Title:     Managing Director    
Acknowledged and Agreed with respect to Section 4:
WALTER INVESTMENT MANAGEMENT CORP.,
as Guarantor

By:    /s/ Cheryl A. Collins    
Name:    Cheryl A. Collins    
Title:     SVP & Treasurer    


Signature Page to Barclays – Ditech Amendment No. 6 to A&R MRA